 


114 HR 1089 IH: Native American Indian Education Act
U.S. House of Representatives
2015-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1089 
IN THE HOUSE OF REPRESENTATIVES 
 
February 25, 2015 
Mr. Tipton (for himself, Mr. Cárdenas, Mr. Coffman, Mr. Cole, Mr. Conyers, Ms. DeGette, Mr. Honda, Ms. Michelle Lujan Grisham of New Mexico, Mr. Mullin, Mr. Takai, Mr. Takano, and Mr. Young of Alaska) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To help fulfill the Federal mandate to provide higher educational opportunities for Native American Indians. 
 
 
1.Short titleThis Act may be cited as the Native American Indian Education Act. 2.PurposeIt is the purpose of this Act to ensure that Federal funding is provided to support and sustain the longstanding Federal mandate requiring colleges and States to waive, in certain circumstances, tuition charges for Native American Indian students they admit to an undergraduate college program, including the waiver of tuition charges for Indian students who are not residents of the State in which the college is located. 
3.FindingsCongress finds the following: (1)Native American-serving nontribal college institutions have a valuable supplemental role to that provided by tribally controlled community colleges in making available educational opportunities to Native American Indian students. 
(2)Some four-year Native American-serving nontribal college institutions provide tuition-free education, with the support of the State in which they are located, as mandated by Federal statute, to hundreds of Native American Indian students in fulfillment of a condition under which the United States provided land and facilities for such colleges to a State or college. (3)The value of the Native student tuition waiver benefits contributed by these colleges and the States which support them today far exceeds the value of the original grant of land and facilities. 
(4)The ongoing financial burden of meeting this Federal mandate to provide tuition-free education to Indian students is no longer equitably shared among the States and colleges because it does not distinguish between Indian students who are residents of the State or of another State. (5)Native student tuition waiver benefits are now at risk of being terminated by severe budget constraints being experienced by these colleges and the States which support them. 
4.State relief from Federal mandate 
(a)Amount of payment 
(1)In generalSubject to paragraphs (2) and (3), for fiscal year 2016 and each succeeding fiscal year, the Secretary of Education shall pay to any eligible college an amount equal to the charges for tuition for all Indian students who are not residents of the State in which the college is located and who are enrolled in the college for the academic year ending before the beginning of such fiscal year. (2)Eligible collegesFor purposes of this section, an eligible college is any four-year Native American-serving nontribal institution of higher education which provides tuition-free education as mandated by Federal statute, with the support of the State in which it is located, to Native American Indian students in fulfillment of a condition under which the college or State received its original grant of land and facilities from the United States. 
(3)LimitationThe amount paid to any college for each fiscal year under paragraph (1) may not exceed the lower of the following amounts: (A)The amount equal to the charges for tuition for all Indian students of that college who were not residents of the State in which the college is located and who were enrolled in the college for academic year 2014–2015. 
(B)$15,000,000. (b)Treatment of paymentAny amounts received by a college under this section shall be treated as a reimbursement from the State in which the college is located, and shall be considered as provided in fulfillment of any Federal mandate upon the State to admit Indian students free of charge of tuition. 
(c)Rule of constructionNothing in this Act shall be construed to relieve any State from any mandate it may have under Federal law to reimburse a college for each academic year— (1)with respect to Indian students enrolled in the college who are not residents of the State in which the college is located, any amount of charges for tuition for such students that exceeds the amount received under this section for such academic year; and 
(2)with respect to Indian students enrolled in the college who are residents of the State in which the college is located, an amount equal to the charges for tuition for such students for such academic year. (d)DefinitionsIn this section, the term Indian students includes reference to the term Indian pupils as that term has been utilized in Federal statutes imposing a mandate upon any college or State to provide tuition-free education to Native American Indian students in fulfillment of a condition under which it received its original grant of land and facilities from the United States. 
(e)FundingThere are authorized to be appropriated such sums as may be necessary to carry out this section. 5.Offset (a)In generalNotwithstanding any other provision of law, of all available unobligated funds, $15,000,000 in appropriated discretionary funds are hereby rescinded. 
(b)ImplementationThe Director of the Office of Management and Budget shall determine and identify from which appropriation accounts the rescission under subsection (a) shall apply and the amount of such rescission that shall apply to each such account. Not later than 60 days after the date of the enactment of this Act, the Director of the Office of Management and Budget shall submit a report to the Secretary of the Treasury and Congress of the accounts and amounts determined and identified for rescission under the preceding sentence. (c)ExceptionThis section shall not apply to the unobligated funds of— 
(1)the Department of the Interior for the postsecondary education of Native American Indian students; (2)the Department of Defense; 
(3)the Department of Veterans Affairs; or (4)the Department of Education. 
 
